DETAILED ACTION
	This action is responsive to the following communications: the Application filed July 07, 2021.
	Claims 1-20 are pending. Claims 1, 8 and 16 are independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16 -20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 5, 7, 8 and 11 of U.S. Patent No. 11,069,424. Although the claims at issue are not identical, they are not patentably distinct from each other because, they claim the same coverage of invention by providing a first memory structure and second memory structure.

	Regarding independent claim 16, claim 1 of recited patent discloses the limitations of claim 16. A device comprising: a first memory structure disposed in a first area, the first memory structure having first bit cells fabricated with first transistors; and a second memory structure disposed in a second area different than the first area, the second memory structure having second bit cells fabricated with second transistors, wherein the second transistors are configured to detect variation of at least one of read current and write current associated with the first transistors.

	Regarding claim 17, claim 4 of recited patent discloses the limitations of claim 17. The device of claim 16, wherein the first transistors and the second transistors are fabricated simultaneously with similar transistor properties.

	Regarding claim 18, claims 1, 5 and 7 of recited patent disclose the limitations of claim 18. The device of claim 16, wherein: the second transistors are configured to provide an output oscillating frequency for detecting the variation of the read current and the write current of the first transistors, the read current is associated with a read performance of the first transistors, and the write current is associated with a write performance of the first transistors.

	Regarding claim 19, claims 1, 3 and 8 of recited patent disclose the limitations of claim 19, The device of claim 18, wherein: the read performance and the write performance of the second transistors is based on one or more operating conditions associated with detecting variation of at least one of process, voltage and temperature of the second transistors.

	Regarding claim 20, claims 8 and 11 of recited patent disclose the limitation of claim 20.  The device of claim 18, wherein: the output oscillating frequency is correlated to the read performance and the write performance of the first bit cells (Noted: the first memory structure may include the first bit cells).

Allowable Subject Matter
 Claims 1-15 are allowed.
 The following is a statement of reasons for the indication of allowable subject matter:  
        The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.

         Regarding independent claim 1, the prior art does not teach or suggest the claimed invention having “a bit cell coupled to a word line, a first bit line and a second bit  line; a logic gate that provides a word line signal to the bit  cell via the word line based on an enable signal and a supply voltage; a first transistor that provides the supply voltage to the logic gate and the first bit line based on activation by the word line signal; and a second transistor that provides the supply voltage to the second bit line based on activation by the word line signal”, in combination of other limitations thereof as recited in the claim.
          Regarding claims 2-7, the claims have been found allowable due to their dependencies to claim 1 above. 

	Regarding independent claim 8, the prior art does not teach or suggest the claimed invention having “a bi tcell coupled to a word line, a bit line and an ncored port; a first logic gate that provides a word line signal to the bit cell via the word line based on an enable signal and a supply voltage provided by the ncored port: a first transistor that provides the supply voltage to the bit line based on activation by the word line signal; and a second transistor that discharges the bit line to ground based on activation by the word line signal”, in combination of other limitations thereof as recited in the claim.
          Regarding claims 9-14, the claims have been found allowable due to their dependencies to claim 8 above. 






Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D DINH whose telephone number is (571)270-5375. The examiner can normally be reached Monday to Friday 8:00am 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH D DINH/Examiner, Art Unit 2827                                                                                                                                                                                                        
/HUAN HOANG/Primary Examiner, Art Unit 2827